DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,006,175. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 21 of the instant application capture a broader version of the allowed features in claim 1 of U.S. Patent No. 11,006,175.

Regarding claims 2-6 and 12-16, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,006,175 since the claim similar subject matter.

Regarding claims 7 and 17, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,006,175 since the claim similar subject matter.

Regarding claims 8 and 18, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,006,175 since the claim similar subject matter.

Regarding claims 9-10 and 19-20, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,006,175 since the claim similar subject matter.



Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,194,201. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 21 of the instant application capture a broader version of the allowed features in claim 1 of U.S. Patent No. 10,194,201.

Regarding claims 2-6 and 12-16, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,194,201 since the claim similar subject matter.

Regarding claims 7 and 17, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,194,201 since the claim similar subject matter.

Regarding claims 8 and 18, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,194,201 since the claim similar subject matter.

Regarding claims 9-10 and 19-20, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,194,201 since the claim similar subject matter.


Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,866,899. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 21 of the instant application capture a broader version of the allowed features in claim 1 of U.S. Patent No. 9,866,899.

Regarding claims 2-6 and 12-16, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,866,899 since the claim similar subject matter.

Regarding claims 7 and 17, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,866,899 since the claim similar subject matter.

Regarding claims 8 and 18, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,866,899 since the claim similar subject matter.

Regarding claims 9-10 and 19-20, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,866,899 since the claim similar subject matter.


Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 7, 8, 11-13, 17, 18 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Candelore (Pub No US 2008/0196075). Hereinafter, referenced as Candelore.

Regarding claim 1, Candelore discloses a computer-implemented method comprising: 
at a first electronic device coupled to a display (e.g. television 102) and a second electronic device (Paragraphs [0022] [0026] figure 5; e.g. STB access device 106), the first electronic device (e.g. television 102) including one or more processors and memory: 
transmitting a first command sequence to the second electronic device (Paragraphs [0178] [0179] figure 9; transmit menu command to STB access device 444); 
determining, based on captured display data (e.g. OCR process output video 448 to determine if a recognizable main menu is displayed) provided by the second electronic device, whether the first command sequence was performed correctly by the second electronic device (Paragraphs [0178] [0179] figure 9; if the menu is not displayed 452, select next command set 472); 
in response to determining that the first command sequence was not performed correctly by the second electronic device, transmitting a second command sequence to the second electronic device (Paragraphs [0178] [0179] figure 9; select next command set 472 to trial); 
and in response to determining that the second command sequence was performed correctly by the second electronic device, identifying a command set that includes the second command sequence as a correct command set for the second electronic device (Paragraphs [0178] [0179] figure 9; if the menu is displayed 452, select current command set 456).

Regarding claim 2, Candelore discloses the computer-implemented method of claim 1; moreover, Candelore discloses that the first command sequence and the second command sequence are trial command sequences that are not known to be correct for the second electronic device (Paragraphs [0175] [0176] figure 9; trialing RC commands).

Regarding claim 3, Candelore discloses the computer-implemented method of claim 1; moreover, Candelore discloses capturing the display data (e.g. OCR process output video 448 to determine if a recognizable main menu is displayed) provided by the second electronic device in response to transmitting the first command sequence to the second electronic device (Paragraphs [0178] [0179] figure 9; determining if the menu is displayed 452 based on the OCR process following transmission of the command 444).

Regarding claim 7, Candelore discloses the computer-implemented method of claim 1; moreover, Candelore discloses that the second electronic device (Paragraphs [0022] [0026] figure 5; e.g. STB access device 106) provides a plurality of features and wherein the method further comprises selecting the second command sequence from a database of command sequences based on a device type of the second electronic device (Paragraphs [0030] [0089] [0116]; using OCR to examine the text for installation purposes to determine metadata, e.g. model of STB access device, serial number, etc., to more readily traverse the device's command tree or menu hierarchy by use of commands from the control device) and the plurality of features of the second electronic device (Paragraphs [0175] [0179]; trialing RC codes from multiple RC command sets until the command is finally executed, wherein only command sets containing such functional [MENU] command need be trialed thus substantially narrowing the number of command sets that are to be trialed)

Regarding claim 8, Candelore discloses the computer-implemented method of claim 1; moreover, Candelore discloses that the determination as to whether the first command sequence was performed correctly by the second electronic device is based on whether the captured display data corresponds to expected media content (Paragraphs [0178] [0179] figure 9; determining if the menu is displayed 452 based on the OCR process following transmission of the command 444).


Regarding claims 11-13, 17 and 18, Candelore discloses all the limitations of claims 11-13, 17 and 18; therefore, claims 11-13, 17 and 18 are rejected for the same reasons stated in claims 1-3, 7 and 8, respectively. 

Regarding claim 21, Candelore discloses all the limitations of claim 21; therefore, claim 21 is rejected for the same reasons stated in claim 1. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 5, 9, 14, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore in view of Mallinson (Pub No US 2011/0247042). Hereinafter, referenced as Mallinson.

Regarding claim 4, Candelore discloses the computer-implemented method of claim 3; moreover, Candelore discloses generating an analysis of displayed user interface elements from the captured display data (Paragraphs [0178] [0179] figure 9; determining if the menu is displayed 452 based on the OCR process including an ICON recognition process; paragraph [0085]-[0087]).
However, it is noted that Candelore is silent to explicitly disclose that the generated analysis may be a fingerprint.
Nevertheless, in a similar field of endeavor Mallinson discloses that the generated analysis may be a fingerprint (Paragraphs [0007]; content matching identification may be done by using processes such as Optical Character Recognition OCR, audio/video fingerprinting, etc. and comparing them to a database for identification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Candelore by specifically providing the elements mentioned above, as taught by Mallinson, for the predictable result of implementing multiple well-known data comparison schemes that allow recognizing displayed data in a television screen, wherein implementing a hash fingerprint may be more beneficial to increase the speed of the recognition process.

Regarding claim 5, Candelore and Mallinson disclose the computer-implemented method of claim 4; moreover, Candelore discloses comprising comparing the generated analysis with one or more analysis corresponding to a known media program, wherein the first command sequence is determined to not be performed correctly on the second electronic device based on the comparing (Paragraphs [0178] [0179] figure 9; determining if the menu is displayed 452 based on the OCR process including an ICON recognition process; paragraph [0085]-[0087]).
However, it is noted that Candelore is silent to explicitly disclose that the generated analysis may be a fingerprint.
Nevertheless, in a similar field of endeavor Mallinson discloses that the generated analysis may be a fingerprint (Paragraphs [0007]; content matching identification may be done by using processes such as Optical Character Recognition OCR, audio/video fingerprinting, etc. and comparing them to a database for identification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Candelore by specifically providing the elements mentioned above, as taught by Mallinson, for the predictable result of implementing multiple well-known data comparison schemes that allow recognizing displayed data in a television screen, wherein implementing a hash fingerprint may be more beneficial to increase the speed of the recognition process.

Regarding claim 9, Candelore and Mallinson disclose the computer-implemented method of claim 1; however, it is noted that Candelore is silent to explicitly disclose that the first electronic device further includes a microphone and wherein the method further comprises capturing, via the microphone, outputted audio content provided by the second electronic device.
Nevertheless, in a similar field of endeavor Mallinson that the first electronic device (e.g. display 102 or portable device 110) further includes a microphone and wherein the method further comprises capturing, via the microphone, outputted audio content (Paragraph [0020]; a microphone to capture a sample of the outputted audio) provided by the second electronic device (Paragraph [0019] figure 1; set top box 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Candelore by specifically providing the elements mentioned above, as taught by Mallinson, for the predictable result of implementing multiple well-known data comparison schemes that allow recognizing displayed data in a television screen, wherein implementing a hash fingerprint may be more beneficial to increase the speed of the recognition process.

Regarding claims 14, 15 and 19, Candelore and Mallinson disclose all the limitations of claims 14, 15 and 19; therefore, claims 14, 15 and 19 are rejected for the same reasons stated in claims 4, 5 and 9, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423